DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 are pending.

Response to Arguments
The objection to Claim 1 is withdrawn.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 contains two instances of the term “the microelectronic actuators” which should read “the micro-electromechanical actuators” to be consistent.  Claims 2-8 are objected to because they depend on Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin (US 2018/0011551) in view of McClure (US 2017/0068318), and Rouvala (US 2015/0207058).  All reference is to McClure unless otherwise indicated.

Claim 1   (Currently Amended), Gothlin teaches a digital cockpit display [¶0036, fig. 2a @2] for a vehicle having vehicle systems that output information [¶0030 teaches monitoring driving related commands while in the manual driving mode] relating to at least one vehicle operating condition [¶0029, “The display screen unit 2 is configured to switch an operational state between a first operational mode related to the manual vehicle driving functionality in the manual driving mode”] or environmental parameter [alternate limitation not addressed], comprising:
a control device [the claimed control device is inferred from ¶0029-¶0030 discussion of displaying vehicle information on the display screen] that receives information from the vehicle systems, and controls the display to visualize the information received from the vehicle systems [¶0030, “… The status of these and other desired vehicle functions are monitored on the display screen unit 2 in order to give the driver a good overview of the different vehicle functions”]
	Gothlin does not teach a display device with electronic display elements that are arranged in the form of a matrix and that enable information to be visualized; the display device having micro-electromechanical actuators connected to the display elements and being selectively controllable by the control device to initiate a linear movement of the display elements between a retracted position in which a longitudinal extension of the microelectronic actuators is minimal and a fully extended position in which the longitudinal extension of the microelectronic actuators is maximal so that the control device controls the linear movement of at least certain of the display elements and thereby varies the visualization of at least certain of the information that is visualized by the display device
McClure teaches a display device [fig. 6 @10, ¶0056] with electronic display elements [fig. 6 @62] that are arranged in the form of a matrix [fig. 16 teaches pixels 62 formed in a matrix] and that enable information to be visualized [¶0039, “the pixels of display 14 may emit light 20 in the form of images viewable by user 16 in direction 18”], 
a control device [fig. 2 @26] that receives information [¶0043] and controls the display elements to visualize the information [¶0049];
the display device having micro-electromechanical actuators [¶0010; ¶0057, “tactile output device 34 may include electromechanical actuators”] connected to the display elements [¶0056, “Pixels 62 may be used to output light 20 for displaying images for a user.  Tactile output device 34 may include structures for locally deforming the surface of layers 52 (e.g., to deform display layer 64 to form a protrusion or other deformed portion 60)”] and 
 being selectively controllable by the control device [¶0058, “During operation, control circuitry 26 may adjust the position of pins 76, thereby creating a deformed portion 60 with a desired profile … configurations for tactile output device 34 such as configurations in which the positions of movable tactile output device structures 76 are binary (having a single retracted position and a single extended position) may also be used”] to initiate a linear [actuator movement is along a single axis] movement of the display elements between a retracted position [fig. 6 @78 where 64 is not  in which a longitudinal extension of the microelectronic actuators [fig. 6 @78 with 76] is minimal and 
a fully extended position in which the longitudinal extension of the microelectronic actuators is maximal [fig. 6 @78 where 64 is max deformed] so that the control device controls the linear movement of at least certain [fig. 6 illustrates at least four] of the display elements [fig. 6 illustrates linear movement in the z or depth direction] 
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the digital display device, taught by McClure, into the multi-mode vehicle display structure, taught by Gothlin, in order to provide a compact, self-contained, proven display screen suitable for both viewing vehicle functions when the vehicle is in the manual driving  mode (display in portrait orientation) as well as multimedia content (display in landscape orientation) when the vehicle is in the autonomous driving mode (Gothlin: ¶0005)
Gothlin in view of McClure does not teach the linear movement of at least certain of the display elements varies the visualization of at least certain of the information that is visualized by the display device
Rouvala teaches linear movement [¶0076, “Each discrete controllable element 44 constrains the polymer 10 in a first direction 32 and the third direction 33 using fixed walls which operate as constraints 30”] of at least certain display elements [¶0077, the discrete controllable elements 44 correspond to picture elements (pixels) of the 3D-relief display”] varies [¶0070, “A three dimensional ( 3D) relief display is an example of a visual user interface 40 … this expansion may create variable three-dimensional relief  the visualization of at least certain information that is visualized by the display device [¶0074 teaches controller 90 may be used to selectively actuate different ones of the discrete controllable elements 44 at different times and therefore provide three dimensional relief; ¶0077 teaches elements 44 correspond to pixels a visual user interface]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the 3D-relief display, taught by Rouvala, into the digital cockpit display taught by Gothlin in view of McClure and Rouvala, in order to increase the magnitude of possible haptic effects from being primarily detected by tactile senses to capable of detection by visual sensing.

Regarding Claim 2 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 1, wherein 
at least one of the microelectromechanical actuators [fig. 16 @34D] is assigned to a plurality of the display elements [fig. 16 teaches four pixels 62 assigned to actuator 34D].

Regarding Claim 4 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 1, wherein 
the display device has a retaining surface [fig. 6 @72] to which the microelectronic actuators [fig. 6 @78] are fit [¶0057].

Claim 5 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 4, wherein 
the retaining surface [fig. 6 @72] is formed by a rear side of the display device [fig. 6 @72 forms a rear side of fig. 6 @14].

Regarding Claim 6 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 1, wherein 
the display elements [fig. 6 @62] are pixel elements [¶0056, “The structures of display layer 64 may be used to form display pixels 62.  Pixels 62 may be used to output light 20 for displaying images for a user”].

Regarding Claim 7 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 6, wherein 
the display elements [fig. 9 @62] are multicolored TFT pixel elements [¶0061 teaches multicolor filter layer (fig. 9 @64-4) and TFT layer (fig. 9 @64-2) in each pixel].

Regarding Claim 8 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 1, wherein 
the micro-electromechanical actuators are controllable [¶0058, “Pins 76 need not be extended by the same amount.  For example, when it is desired to create a smooth bump on the surface of layers 52, pins 76 that are located near the center of the desired deformed portion 60 may be extended more than pins 76 that are located near the edge of the desired deformed portion 60.  In this way, deformed portions 60 with in such a way that at least some of the display elements are moved into an intermediate position between the retracted position in which the longitudinal extension of the microelectronic and actuators is minimal and the fully extended position in which the longitudinal extension of the microelectronic actuators is maximal [fig. 6 teaches actuators in the retracted (no distortion of 64) position, the partially extended position (64 partially deformed), and fully extended (64 fully deformed)].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gothlin in view of McClure, Rouvala, and Chatterjee (US 2017/0185155).  All reference is to McClure unless indicated otherwise.

Regarding Claim 3 (Original), Gothlin in view of McClure and Rouvala teaches the digital cockpit display of Claim 1
Gothlin in view of McClure and Rouvala does not teach each of the microelectromechanical actuators is assigned respectively to a single one of the display elements
Chatterjee teaches each microelectromechanical actuators [fig. 14 @140] is assigned respectively to a single [McClure: construed as a pixel] one of the display elements [¶0071 teaches nodes contain an actuator; ¶0113 teaches electromechanical actuators; ¶0074, “individual nodes can be altered to create distinct pixel shape changes at the user interface surface.  Alternatively, nodes can be altered together to form a larger area or a group of pixel shape changes at the user interface 
 Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate shape shifting nodes that correspond to a single display pixel, as taught by Chatterjee, into the digital cockpit display taught by Gothlin in view of McClure and Rouvala, in order to increase the resolution of the changed surface at the same resolution as the displayed image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Siegel (US 10,748,460).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694